

EXHIBIT 10.1


SECOND AMENDMENT TO MANAGEMENT AGREEMENT


THIS AMENDMENT, effective as of July 1, 2015, by and among INVESCO MORTGAGE
CAPITAL INC., a Maryland corporation (the “Company”), IAS OPERATING PARTNERSHIP
LP, a Delaware limited partnership (the “Operating Partnership”), IAS ASSET I
LLC, a Delaware limited liability company (“Asset I”) and INVESCO ADVISERS,
INC., a Delaware corporation (formerly Invesco Institutional (N.A.), Inc., the
“Manager”).


WHEREAS, on July 1, 2009, the Company, the Operating Partnership, Asset I and
the Manager entered into that certain management agreement (the “Agreement”)
whereby the Manager was retained to provide investment advisory services to the
Company, the Operating Partnership, Asset I and any of their Subsidiaries;


WHEREAS, on May 24, 2011, the parties entered into an amendment to the
Agreement; and


WHEREAS, the parties desire to further amend the Agreement;


NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:


Section 1.    Definitions. All terms not defined herein shall have the meaning
given to it in the Agreement.


Section 2.    Amendment. Section 1(ii) of the Agreement shall be deleted in
their entirety and replaced with the following:


“(ii)    “Stockholders’ Equity” means:


(i) the sum of the net proceeds from all issuances of the Company’s equity
securities since inception (allocated on a pro rata daily basis for such
issuances during the fiscal quarter of any such issuance), plus


(ii) the Company’s retained earnings at the end of the most recently
completed calendar quarter (without taking into account any non-cash equity
compensation expense incurred in current or prior periods), less


(iii) any amount that the Company pays for repurchases of its common stock since
inception.


Stockholders’ Equity shall exclude (a) any unrealized gains, losses or other
items that do not
affect realized net income (regardless of whether such items are included in
other comprehensive income or loss, or in net income), (b) cumulative net
realized losses that are not attributable to



--------------------------------------------------------------------------------



permanently impaired investments and that relate to investments for which market
movement is accounted for in other comprehensive income, provided, however, that
such adjustment shall not exceed cumulative unrealized net gains in other
comprehensive income, and (c) one-time events pursuant to changes in GAAP and
certain non-cash items after discussions between the Manager and the Company’s
Independent Directors and approval by a majority of the Company’s Independent
Directors.


For purposes of calculating Stockholders’ Equity, outstanding limited partner
interests in the
Operating Partnership (other than the limited partner interests held by the
Company) shall be treated as outstanding shares of capital stock of the
Company.”


Section 3.    Continued Effect of Agreement. Except as specifically amended by
this Amendment, the Agreement remains unaffected and continues in full force and
effect as though completely restated in this Amendment.


Section 4.    Interpretation of Amendment. In the event of any conflict,
inconsistency or incongruity between any term or condition of this Amendment and
any term or condition of the Agreement, the term of this Amendment shall govern
and control.


Section 5.    Governing Law. This Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York, without
regard to conflicts of law principles to the contrary.


Section 6.    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. No waiver of any provision hereunder shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.


Section 7.    Headings. The headings of the sections of this Amendment have been
inserted for convenience of reference only and shall not be deemed part of this
Amendment.


Section 8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts of this Amendment, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


INVESCO MORTGAGE CAPITAL INC.




By:/s/ Richard Lee Phegley, Jr._________
Name: Richard Lee Phegley, Jr.
Title:     Chief Financial Officer




IAS OPERATING PARTNERSHIP L.P.


By: Invesco Mortgage Capital Inc., as its general partner




By:/s/ Richard Lee Phegley, Jr._________
Name: Richard Lee Phegley, Jr.
Title:     Chief Financial Officer




IAS ASSET I LLC


By: IAS Operating Partnership L.P., as its sole member


By: Invesco Mortgage Capital Inc., as its general partner




By:/s/ Richard Lee Phegley, Jr._________
Name: Richard Lee Phegley, Jr.
Title:     Chief Financial Officer




INVESCO ADVISERS, INC.




By: /s/ Richard J. King________________
Name: Richard J. King
Title:     Vice President







